EXHIBIT 10.44

EIGHTH AMENDMENT TO CREDIT AGREEMENT
This Eighth Amendment to Credit Agreement (this “Eighth Amendment”) is made as
of this 25th day of January, 2012 by and among:
THE CHILDREN’S PLACE RETAIL STORES, INC., a Delaware corporation, for itself and
as agent (in such capacity, the “Lead Borrower”) for the other Borrowers party
hereto;
the BORROWERS party hereto;
the GUARANTORS party hereto;
the LENDERS party hereto; and
WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wells Fargo
Retail Finance, LLC), as Administrative Agent, Collateral Agent, and Swing Line
Lender.




W I T N E S S E T H:
WHEREAS, reference is made to that certain Credit Agreement (as amended,
modified, supplemented or restated and in effect from time to time, the “Credit
Agreement”) dated as of July 31, 2008 by and among (i) the Borrowers, (ii) the
Guarantors, (iii) the Lenders, and (iv) Wells Fargo Bank, National Association
(successor by merger to Wells Fargo Retail Finance, LLC), as Administrative
Agent, Collateral Agent, and Swing Line Lender;
WHEREAS, the Lead Borrower has informed the Agent that it intends to implement
the Canadian Restructuring (as defined below) and has requested that the Agents
and the Required Lenders amend and waive certain provisions of the Credit
Agreement to permit the Canadian Restructuring, including permitting the
incurrence of Indebtedness pursuant to the Canadian Note (as defined below), and
the Agents and the Required Lenders are willing to amend and waive such
provisions subject to the terms and conditions set forth herein; and
WHEREAS, the Loan Parties, the Agents and the Lenders have agreed to amend
certain terms and conditions of the Credit Agreement as set forth herein.
NOW, THEREFORE, it is hereby agreed as follows:
1.
Definitions. All capitalized terms used herein and not otherwise defined shall
have the same meaning herein as in the Credit Agreement.

2.
Consent to the Canadian Restructuring. Pursuant to Section 8.01(b)(i) if any
Loan Party fails to perform or observe any term, covenant or agreement contained
in Article VII of the Credit Agreement it shall constitute an immediate Event of
Default. The Borrowers believe that the following negative covenants set forth
in Article VII of the Credit Agreement are


--------------------------------------------------------------------------------


implicated by the proposed Canadian Restructuring and the incurrence of
Indebtedness pursuant to the Canadian Note: Sections 7.02 (Investments), 7.03
(Indebtedness), 7.04 (Fundamental Changes), 7.05 (Dispositions), 7.07 (Payments
and Prepayments of Indebtedness), 7.09 (Transactions with Affiliates) and 7.12
(Amendments to Material Documents) (collectively, the “Implicated Negative
Covenants”). The Borrowers have requested that, notwithstanding the provisions
of Implicated Negative Covenants or any other provisions of the Credit Agreement
to the contrary, the Agents and the Lenders permit the Borrowers to effectuate
the Canadian Restructuring and incurrence of Indebtedness pursuant to the
Canadian Note. The Borrowers hereby represent and warrant to the Agents and the
Lenders that the Borrowers have provided the Agents with all the documentation
relating to the Canadian Restructuring and the Canadian Note. Pursuant to the
foregoing representation and warranty of the Borrowers, and subject to the
conditions set forth in Section 7 of this Eighth Amendment, notwithstanding the
provisions of the Implicated Negative Covenants or any other provision of the
Credit Agreement to the contrary, the Agents and the Required Lenders hereby
consent to the Canadian Restructuring and the incurrence of Indebtedness
pursuant to the Canadian Note.
3.
Amendments to Article I. The provisions of Article I of the Credit Agreement are
hereby amended as follows:

(a)
The definition of “Permitted Disposition” is amended deleting the word “and” at
the end of clause (h), replacing the “.” at the end of clause (i) with “; and”,
and inserting the following new clause (j):

“(j)    sales, transfers and Dispositions in connection with the Canadian
Restructuring.”
(b)
Clause (i) of the definition of “Permitted Indebtedness” is deleted in its
entirety and replaced with the following:

“(i)     the Canadian Note, as in effect on the Eighth Amendment Effective
Date;”
(c)
The definition of “Permitted Investments” is amended as follows by deleting
clause (g) and (i) in their entirety and replacing them with the following:

“(g) (i) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by any
Loan Party and its Subsidiaries in any other Loan Party (provided that the Lead
Borrower shall be permitted to make additional Investments in Twin Brook in an
aggregate amount not to exceed $750,000 in any Fiscal Year), (iii) additional
Investments by any Loan Party in Subsidiaries that are not Loan Parties not to
exceed $1,000,000 in the aggregate in any Fiscal Year, and (iv) any Investment


--------------------------------------------------------------------------------


in connection with the Canadian Restructuring;”
“(i)    intercompany loans and advances or other intercompany Indebtedness
permitted pursuant to clauses (b), (c), (e), (i) and (j) of the definition of
Permitted Indebtedness;”
(d)
The definition of “Pledge Agreement” is deleted in its entirety and replaced
with the following:

“Pledge Agreement” means the Amended and Restated Pledge Agreement, dated as of
the Eighth Amendment Effective Date, among Lead Borrower, The Children’s Place
Canada Holdings, Inc., TCP IH I, LLC, TCP IH II, LLC and the Collateral Agent,
as amended and in effect from time to time.
(e)
The following new definitions are inserted in Article I of the Credit Agreement
in appropriate alphabetical order:

(i)
“Canadian Note” means that certain Unsecured Promissory Note, dated January 27,
2012, in an original principal amount of $100,000,000, made by TCP International
Holdings, LP in favor of TCP Canada Holdings, LP in connection with the Canadian
Restructuring, the obligations under which were assumed by TCP International
Financing, SARL in connection with the Canadian Restructuring.

(ii)
“Canadian Restructuring” means the series of transactions described on Annex A
to the Eighth Amendment resulting in the organizational structure reflected in
the chart attached as Schedule 1 to such Annex I.

(iii)
“Eighth Amendment” means the Eighth Amendment to Credit Agreement dated as of
January 25, 2012 by and among the Borrowers, the Guarantors, the Lenders and
Wells Fargo Bank, National Association, as Administrative Agent, Collateral
Agent, and Swing Line Lender.

(iv)
“Eighth Amendment Effective Date” means January 25, 2012.

(v)
“TCP Canada Holdings, LP” means TCP Canada Holdings, LP, an Alberta limited
partnership, the general partner of which is The Children’s Place Canada
Holdings, Inc. and the limited partner of which is TCP IH I, LLC.

(vi)
“TCP IH I, LLC” means TCP IH I, LLC, a Delaware limited liability company, the
sole member of which is The Children’s Place Canada Holdings, Inc.

(vii)
“TCP IH II, LLC” means TCP IH II, LLC, a Delaware limited liability company, the
sole member of which is The Children’s Place Canada Holdings, Inc.


--------------------------------------------------------------------------------


(viii)
“TCP International Financing, SARL” means TCP International Financing, SARL, a
Luxembourg société à responsabilité limitée.

(ix)
“TCP International Holdings, LP” means TCP International Holdings, LP, an
Alberta limited partnership, the general partner of which is The Children’s
Place Canada Holdings, Inc. and the limited partners of which upon completion of
the Canadian Restructuring are TCP Canada Holdings, LP and TCP IH I, LLC.

(x)
“TCP Investment Canada I Corp.” means TCP Investment Canada I Corp., a Nova
Scotia unlimited liability company.

(xi)
“TCP Investment Canada II Corp.” means TCP Investment Canada II Corp., a Nova
Scotia unlimited liability company.

(xii)
“The Children's Place Canada Holdings, Inc.” means The Children's Place Canada
Holdings, Inc., a Delaware corporation and a wholly owned Subsidiary of the Lead
Borrower.

4.
Amendment to Article VII. Section 7.09 of the Credit Agreement, “Transactions
with Affiliates”, is hereby deleted in its entirety and replaced with the
following:

“7.09    Transactions with Affiliates. Enter into, renew, extend or be a party
to any transaction of any kind with any Affiliate of any Loan Party, except for:
(a) transactions that are in the ordinary course of business, upon fair and
reasonable terms, that are fully disclosed to the Administrative Agent, and that
are no less favorable to the Loan Parties than would be obtainable by the Loan
Parties at the time in a comparable arm’s length transaction with a Person other
than an Affiliate; (b) payment of insurance premiums to Twin Brook in an
aggregate amount not to exceed $750,000 in any Fiscal Year; (c) transactions
between the Lead Borrower and Services Company in the ordinary course of
business; (d) intercompany loans and advances or other intercompany Indebtedness
permitted pursuant to clauses (b), (c), (e), (i) and (j) of the definition of
Permitted Indebtedness; and (e) intercompany Investments permitted pursuant to
clauses (g), (h), (i) and (m) of the definition of Permitted Investments.”
5.
Amendment to Schedules. The Schedules to the Credit Agreement are amended and
restated by incorporating the Amended and Restated Schedules to the Credit
Agreement attached as Exhibit A to the Joinder Documents (as defined below). The
Schedules to the Security Agreement are amended and restated by incorporating
the Amended and Restated Schedules to the Security Agreement attached as Exhibit
B to the Joinder Documents.

6.
Ratification of Loan Documents; Waiver of Claims.

(a)
Except as otherwise expressly provided herein, all terms and conditions of the
Credit Agreement and the other Loan Documents remain in full force and effect.
The Loan


--------------------------------------------------------------------------------


Parties hereby ratify, confirm, and reaffirm that all representations and
warranties of the Loan Parties contained in the Credit Agreement or any other
Loan Document are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date.
(b)
Each of the Loan Parties hereby acknowledges and agrees that there is no basis
or set of facts on the basis of which any amount (or any portion thereof) owed
by the Loan Parties under the Loan Documents could be reduced, offset, waived,
or forgiven, by rescission or otherwise; nor is there any claim, counterclaim,
offset, or defense (or other right, remedy, or basis having a similar effect)
available to the Loan Parties with regard thereto; nor is there any basis on
which the terms and conditions of any of the Obligations could be claimed to be
other than as stated on the written instruments which evidence such Obligations.

(c)
Each of the Loan Parties hereby acknowledges and agrees that it has no offsets,
defenses, claims, or counterclaims against the Agents or any Lender, or any of
their respective affiliates, predecessors, successors, or assigns, or any of
their respective officers, directors, employees, attorneys, or representatives,
with respect to the Obligations, or otherwise, and that if any Loan Party now
has, or ever did have, any offsets, defenses, claims, or counterclaims against
the Agents or any Lender, or their respective affiliates, predecessors,
successors, or assigns, or their respective officers, directors, employees,
attorneys, or representatives, whether known or unknown, at law or in equity,
from the beginning of the world through this date and through the time of
execution of this Eighth Amendment, all of them are hereby expressly WAIVED, and
each of the Loan Parties hereby RELEASES the Agents and each Lender and their
respective officers, directors, employees, attorneys, representatives,
affiliates, predecessors, successors, and assigns from any liability therefor.

7.
Conditions to Effectiveness. This Eighth Amendment shall not be effective until
each of the following conditions precedent has been fulfilled to the reasonable
satisfaction of the Administrative Agent:

(a)
The Administrative Agent shall have received counterparts of this Eighth
Amendment duly executed and delivered by each of the parties hereto.

(b)
All corporate and shareholder action on the part of the Loan Parties and all
consents and approvals necessary for the valid execution, delivery and
performance by the Loan Parties of this Eighth Amendment and the Joinder
Documents shall have been duly and effectively taken and evidence thereof
reasonably satisfactory to the Agent shall have been provided to the Agent.

(c)
The Administrative Agent shall have received, reviewed and be reasonably
satisfied


--------------------------------------------------------------------------------


with all documentation relating to the Canadian Restructuring and the Canadian
Note, including, without limitation, an updated organization structure chart
showing the post-Canadian Restructuring structure.
(d)
TCP IH I, LLC, TCP IH II, LLC and the Loan Parties shall have delivered to the
Administrative Agent, a duly executed Joinder Agreement, in the form of Exhibit
A hereto (together with each deliverable due thereunder) and TCP IH I, LLC, TCP
IH II, LLC and the Loan Parties shall have otherwise complied with Section 6.12
of the Credit Agreement and Section 4.14 of the Security Agreement to the
reasonable satisfaction of the Administrative Agent (the “Joinder Documents”).

(e)
The Administrative Agent shall have received a fully executed Amended and
Restated Pledge Agreement, in the form of Exhibit B hereto.

(f)
After giving effect to this Eighth Amendment, no Default or Event of Default
shall have occurred and be continuing.

(g)
There shall be no material misstatements in the materials furnished by the Loan
Parties to the Agent or the Lenders prior to closing of this Eighth Amendment,
or in representations or warranties of the Loan Parties made in the Credit
Agreement. The Agent shall be satisfied that any financial statements delivered
to it fairly present the business and financial condition of the Borrowers and
their Subsidiaries, taken as a whole, as of the date thereof and for the periods
covered thereby, and that there has been no material adverse change in the
assets, business, financial condition or income of the Borrowers and their
subsidiaries, taken as a whole, since the date of the most recent Financial
Statements delivered to the Agent. The Agent shall be satisfied that any
projections delivered to it represent the Borrowers’ good faith estimate of
their future financial performance and were prepared on the basis of assumptions
believed by the Borrowers to be fair and reasonable in light of current business
conditions at the time such projections were prepared.

(h)
All fees payable to the Agents and the Lenders on or before the Eighth Amendment
Effective Date shall have been paid.

(i)
The Agent shall have been reimbursed by the Loan Parties for all reasonable
costs and expenses of the Agents (including, without limitation, reasonable
attorneys’ fees) in connection with the preparation, negotiation, execution, and
delivery of this Eighth Amendment and related documents. The Loan Parties hereby
acknowledge and agree that the Administrative Agent may charge the Loan Account
to pay such costs and expenses.

8.
Post-Closing Covenant. Within 6 Business Days of the Eighth Amendment Effective
Date, the Administrative Agent shall have received a written legal opinion of
the Loan Parties’ counsel, addressed to the Administrative Agent, the Collateral
Agent and the other Credit


--------------------------------------------------------------------------------


Parties, covering such matters relating to this Eighth Amendment, the Joinder
Documents, the Amended and Restated Pledge Agreement and/or the transactions
contemplated thereby, as the Administrative Agent may reasonably request.
Failure to comply with the Post-Closing Covenant contained in this Section 8
shall constitute an immediate Event of Default under the Credit Agreement.
9.
Miscellaneous.

(a)
This Eighth Amendment may be executed in several counterparts and by each party
on a separate counterpart, each of which when so executed and delivered shall be
an original, and all of which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page to this Eighth Amendment by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Eighth Amendment.

(b)
This Eighth Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

(c)
Any determination that any provision of this Eighth Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality, or enforceability of any other
provisions of this Eighth Amendment.

(d)
The Loan Parties represent and warrant that they have consulted with independent
legal counsel of their selection in connection with this Eighth Amendment and
are not relying on any representations or warranties of the Agents or the
Lenders or their counsel in entering into this Eighth Amendment.

(e)
THIS EIGHTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS.

[Signature Pages Follow]


















--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have hereunto caused this Eighth Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.
THE CHILDREN’S PLACE RETAIL STORES, INC., as Lead Borrower and as a Borrower
By: ___/s/ John E. Taylor________________
Name:    John E. Taylor
Title:     Vice President, Finance and Treasurer

THE CHILDREN’S PLACE SERVICES COMPANY, LLC, as a Borrower
By: ___/s/ John E. Taylor________________
Name:    John E. Taylor
Title:     Vice President, Finance and Treasurer
THE CHILDRENSPLACE.COM, INC., as a Guarantor
By: ___/s/ John E. Taylor________________
Name:    John E. Taylor
Title:     Vice President, Finance and Treasurer

THE CHILDREN’S PLACE (VIRGINIA), LLC, as a Guarantor
By: ___/s/ John E. Taylor________________
Name:    John E. Taylor
Title:     Vice President, Finance and Treasurer

THE CHILDREN’S PLACE CANADA HOLDINGS, INC., as a Guarantor
By: ___/s/ John E. Taylor________________
Name:    John E. Taylor
Title:     Vice President, Finance and Treasurer






--------------------------------------------------------------------------------


WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wells Fargo
Retail Finance, LLC), as Administrative Agent, Collateral Agent, Swing Line
Lender and as a Lender


By: ____/s/ Michele L. Ayou____________
Name: _Michele L. Ayou_______________
Title: __Authorized Signatory ___________






--------------------------------------------------------------------------------


BANK OF AMERICA, N.A., as a Lender

By: __/s/ Kathleen Dimock______________
Name: __Kathleen Dimock______________
Title: ___Managing Director_____________






--------------------------------------------------------------------------------


HSBC BANK (USA), N.A., as a Lender


By: __/s/ Darren Pinsker________________
Name: __Darren Pinsker________________
Title: ____SVP_______________________




                        


--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A., as a Lender


By: __/s/ Donna DiForio______________
Name: __Donna DiForio_____________
Title: ___Authorized Officer__________
